In an action, inter alia, to set aside a fraudulent conveyance and, in effect, to recover damages for breach of a lease, the defendants Roman Michalowski, Fhilip Raffiani, and Thomas Dolan appeal from an amended judgment of the Supreme Court, Westchester County (Lefkowitz, J.), dated May 4, 2005, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $129,349, and the plaintiff cross-appeals from the same amended judgment.
Ordered that the cross appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the amended judgment is affirmed, without costs or disbursements.
To set aside a conveyance as fraudulent pursuant to Debtor and Creditor Law § 276, a plaintiff must show that the transfer was made with an intent to hinder, delay, or defraud the plaintiff (see Grumman Aerospace Corp. v Rice, 199 AD2d 365, 366 [1993]). Here, the fraudulent intent of the defendants Roman Michalowski, Fhilip Raffiani, and Thomas Dolan (hereinafter the individual defendants) was readily inferrable from the circumstances of the subject transfer (id. at 367).
*774Accordingly, the jury’s verdict in favor of the plaintiff and against the individual defendants should not be disturbed. Florio, J.E, Adams, Krausman and Rivera, JJ., concur.